Citation Nr: 1625327	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  14-26 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether an overpayment of VA compensation benefits in the amount of $2,362.13 was validity created.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel






INTRODUCTION

The Veteran had active duty service from May 1987 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO (Travel Board).  A hearing transcript has been associated with the record.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the instant appeal.  A review of the documents in the Virtual VA and VBMS files reveals a copy of the January 2016 hearing transcript.


FINDINGS OF FACT

1.  In July 2013, the Veteran was awarded Veterans Retraining Assistance Program (VRAP) benefits for the period from July 1, 2013 to April 1, 2014.  

2.  In March 2014, the Veteran was awarded additional VRAP benefits for the period from April 1, 2014 to May 30, 2014, to allow him to complete his educational program.

3.  The Veteran was not enrolled in an educational program from April 17, 2014 to May 31, 2014.





CONCLUSION OF LAW

The creation of an overpayment of VA compensation benefits caused by the termination of enrollment in an educational program from April 17, 2014 to May 30, 2014, in the amount of $2,362.16, was proper.  38 U.S.C.A. §§ 1115, 1135, 3562 (West 2014); 38 C.F.R. §§ 3.700, 3.707, 21.3023 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).   To implement the provisions of the law, VA promulgated regulations at 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, the VCAA duties to notify and to assist do not apply to the claim for relief under Chapter 53 of Title 38 of the United States Code, pertaining to waiver of recovery of overpayments, which includes the validity of the debt.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); see Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103(a) do not apply to chapter 53 proceedings (special provisions for the waiver of recovery of overpayments)).  Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004). 

In January 2016, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010). 

Here, during the January 2016 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the circumstances in which the Veteran incurred the debt at issue, as well as his contentions that such debt was incurred as a result of error on the part of his education program and that his educational program refused to provide documentary support for the purported debt.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Furthermore, the hearing discussion did not reveal any additional, outstanding evidence that had been overlooked.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Veteran has challenged the validity or creation of the debt in the amount of $2,362.13.  Specifically, he alleges that the debt was created due to circumstances outside of his control.  In a May 2014 notice of disagreement, the Veteran wrote that the executive director of his education program asked him to leave the program, that he had not been given any information about how the debt was created by his educational institution and that he did not owe the outstanding balance reported by his educational institution.  During his January 2016 hearing, the Veteran testified that this educational institution has not informed him how the debt was created and that he had been dismissed from his educational institution due to his debt.  Significantly, the Veteran does not dispute VA's calculation of the debt or assert that he did not receive the money at issue.

The Veteran had been awarded education benefits under the VRAP.  See 38 U.S.C.A. § 4100 (West 2014); Pub. L. No. 112-56, 125 Stat. 713, § 211.  The VRAP directed VA, in cooperation with the Department of Labor (DOL), to pay for up to 12 months of a retraining assistance in a "high demand" occupation for unemployed eligible Veterans between the ages of 35 and 60 as determined by DOL and VA.  The VRAP Program ended on March 31, 2014.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  VRAP § 211(b).  

A "program of education" is any curriculum or any combination of unit courses or subjects pursued at an educational institution which is generally accepted as necessary to fulfill requirements for the attainment of a predetermined and identified educational, professional, or vocational objective. Such term includes any curriculum of unit courses or subjects pursued at an educational institution which fulfill requirements for the attainment of more than one predetermined and identified educational, professional, or vocational objective if all the objectives pursued are generally recognized as being reasonably related to a single career field. 38 U.S.C.A. § 3452(b).

Participants must attend full-time in order to receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.  Participants will not receive benefits for any time period during which the training drops below full-time.  Participants must be enrolled in a VA approved program of education offered by a community college or technical school. The program must lead to an associate degree, non-college degree, or a certificate, and train the Veteran for a high demand occupation.  VRAP § 211(b). 

In July 2013, the Veteran was informed that he was eligible for VRAP benefits to attend an approved education or training program from July 2013 until April 2014.  This date was later extended until May 2014 to allow the Veteran to complete his current enrollment without an interruption of benefits.

Effective April 17, 2014, the Veteran's enrollment in his educational program was terminated due to a failure to pay an outstanding balance.

As previously indicated, the Veteran argues that his educational institution failed to properly document amount that he purportedly owed and that he did not owe the balance reported by his educational institution.  However, regardless of whether the outstanding balance at the educational institution is valid, the Veteran was not enrolled as of April 17, 2014.  As the Veteran was not enrolled in an educational program during this period, basic eligibility for VRAP benefits is not met.  The Veteran essentially argues that his enrollment was terminated against his will and that such action was in error.  While the Board understands the Veteran's frustration with the conduct of his educational program, it is not disputed that the Veteran was not enrolled in an educational program after April 17, 2014 and the Board is without authority to resolve any dispute between the Veteran and his educational program.

In sum, the Veteran was not entitled to receive VRAP benefits after April 17, 2014.  VA applied the law in a correct manner and the overpayment was not the result of administrative error.  Thus, the debt in the amount of $2,362.12 is valid.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An overpayment of VA compensation benefits in the amount of $2,362.13 was validly created; the appeal is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


